        Case 5:19-cv-01145-JD Document 56 Filed 08/28/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

[1] MISTY WHITE,                           )
[2] JERMAINE BRADFORD,                     )
[3] JANARA MUSGRAVE,                       )
[4] LANDON PROUDFIT,                       )
[5] BRADLEY BARBER, JR., and               )
[6] DAKOTA KAPPUS,                         )
                                           )
    On behalf of themselves and all        )
others similarly situated, and             )
                                           )
[7] OKLAHOMA STATE                         )   Case No. CIV-19-1145-JD
CONFERENCE, NAACP,                         )   (Class Action)
                                           )
                Plaintiffs,                )
                                           )
v.                                         )
                                           )
[1] HON. PAUL HESSE, in his official       )
capacity as presiding District Court       )
Judge,                                     )
[2] HON. JACK MCCURDY,                     )
in his official capacity as District Court )
Judge,                                     )
[3] HON. BARBARA HATFIELD,                 )
[4] HON. CHARLES GASS,                     )
[5] HON. KHRISTAN STRUBHAR, in their )
official capacities as Special District    )
Judges in the Canadian County District     )
Court, and                                 )
[6] CANADIAN COUNTY DISTRICT               )
COURT, 26TH JUDICIAL DISTRICT,             )
                                           )
                Defendants.                )
______________________________________ )

                    MOTION OF MICHAEL C. REDMAN
                 TO WITHDRAW AS COUNSEL OF RECORD
            Case 5:19-cv-01145-JD Document 56 Filed 08/28/21 Page 2 of 3




       Pursuant to Local Rule 83.5, Michael C. Redman moves this Court for an Order

granting him leave to withdraw as counsel of record on behalf of all of the Plaintiffs

Misty White, Jermaine Bradford, Janara Musgrave, Landon Proudfit, Bradley Barber, Jr.,

Dakota Kappus, and Oklahoma State Conference, NAACP. In support of this Motion,

Counsel states as follows:


       1.      Counsel is no longer associated with the American Civil Liberties Union of

Oklahoma, Inc. or the American Civil Liberties Union of Oklahoma Foundation, Inc..


       2.      Plaintiffs will continue to be represented by attorneys with the ACLU of

Oklahoma Foundation, Inc., the American Civil Liberties Union Foundation, Inc., and

Covington & Burling. Withdrawing as counsel will not affect any Court Schedules or

deadlines.


       3.      Attorney Redman will no longer be representing any of the plaintiffs in this

action and, therefore, does not need notice of any matters filed in this action and requests

to be removed from all service lists including CM/ECF system notices for this action.


       4.      Concurrently with the filing of this Motion, counsel for the ACLU of

Oklahoma Foundation, Inc. is providing notice of this Motion to the individual Plaintiffs

and all parties of record.


       WHEREFORE, Michael C. Redman asks that this Court grant him leave to

withdraw as counsel on behalf of all of the plaintiffs in this matter.



                                              2
          Case 5:19-cv-01145-JD Document 56 Filed 08/28/21 Page 3 of 3




                                          s/ Michael C. Redman
                                          Michael C. Redman
                                          OBA # 13340
                                          ACLU of Oklahoma Foundation, Inc.
                                          P.O. Box 13327
                                          Oklahoma City, OK 73113
                                          (405) 525-3831
                                          mredman@acluok.org

                              CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of August 2021, I electronically transmitted
the attached document to the Clerk of the Court using the Electronic Case Filing System
for filing. Based upon the records currently on file in this case, the Clerk of the Court
will transmit a Notice of Electronic Filing to those registered participants of the ECF
system.

                                          s/ Michael C. Redman
                                          Michael C. Redman




                                             3
